Citation Nr: 1118784	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  00-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 1972 to July 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The case was before the Board in February 2004 when it was remanded for additional development.  In June 2006, a Travel Board hearing was held before the undersigned; a transcript of this hearing is of record.  This case was again before the Board in October 2006 when the issue on appeal was remanded for additional development.

By rating decision in September 2007, the RO granted service connection for left foot hallux limitus.  The United States Court of Appeals for the Federal Circuit has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is not before the Board.

Subsequent to the January 2008 Supplemental Statement of the Case (SSOC), the Veteran submitted additional medical evidence.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a SSOC.  38 C.F.R. § 20.1304.  However, upon review of the additional evidence, the Board finds that it is duplicative of evidence previously assembled.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply, and the case need not be returned to the RO.

By decision dated in October 2008, the Board denied the claim of service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 memorandum decision, the Court set aside the Board's decision and remanded the matter for the Board to further discuss certain favorable evidence.  The Veteran recently moved to New Jersey, and jurisdiction was transferred to the Newark, New Jersey RO. 


FINDINGS OF FACT

1.  The Veteran engaged in willful misconduct when he resisted arrest, was pushed through a glass door, and escaped on February 25, 1973.

2.  The stressful event in service underlying the Veteran's diagnosis of PTSD was due to his own willful misconduct; it is not shown that he has PTSD diagnosed based on a stressor event in service that is not due to his willful misconduct.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim decided herein.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Regarding timing of notice, in Pelegrini, at 120, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial AOJ adjudication; instead, the claimant has the right to timely content-complying notice and proper subsequent VA process.  With respect to the claim decided herein, the initial adjudication preceded enactment of the VCAA.  The Veteran was provided content-complying notice by May 2003, February 2004, March 2006 and March 2007 letters (including, in the March 2006 and March 2007 letters, notice regarding ratings and effective dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  He was given ample time to respond.  Thereafter, the claim was readjudicated.  See January 2008 SSOC.  Neither the Veteran nor his representative alleges that notice has been less than adequate.

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), service personnel records and available post-service treatment records have been secured.  He has not identified any pertinent evidence that remains outstanding. The Veteran underwent a VA examination in March 2007 and has provided testimony at RO and Board hearings.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

II. PTSD

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's voluminous claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing entitlement to service connection for PTSD requires medical evidence establishing a clear diagnosis of the condition with credible supporting evidence that the claimed inservice stressor actually occurred and a link, established by medical evidence, between the current symptomatology and the claimed inservice stressor.  38 C.F.R. § 3.304(f)(1998).

The evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether the Veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, such a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service department evidence that the veteran engaged in combat or was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

During the pendency of this claim, § 3.304 was amended twice.  The first amendments were effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  (Parenthetically, the Board notes that the former criteria and the 1997 revisions for establishing service connection for PTSD are substantially the same.  The 1997 revisions to section 3.304(f) serve primarily to bring that regulation in line with the governing statute, 38 U.S.C.A. §  1154(b), which relaxes certain evidentiary requirements for PTSD claimants who have combat-related stressors.)  The amended regulation, 38 C.F.R. § 3.304(f) (2007), provides:  Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

38 C.F.R. § 3.304 was again amended on July 13, 2010.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010)(correcting effective and applicability dates).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  In this case, the Veteran has not alleged, nor does the evidence show, that his stressor is related to the fear of hostile military or terrorist activity.  Thus, further discussion of the 2010 amendment is unnecessary.

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  

A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(n).  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n)(3).

In order to deny a claim based on a finding of willful misconduct, a preponderance of the evidence must support such a finding.  Smith v. Derwinski, 2 Vet. App. 241 (1992).  Additionally, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-4 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A July 1973 Record of Trial of the Veteran by General Court Martial notes that, on February 25, 1973, a Military Police (MP) officer went to a local club to investigate a robbery reported to the MP.  The two complainants identified the Veteran to the officer as a suspect.  The officer, Lieutenant (Lt.) Black, testified that he approached the Veteran in an uncrowded area of the club, displayed his MP identification card, and stated, "I'm military police.  You're under apprehension."  After the Veteran was advised of the charge, LT Black testified that the Veteran "started flinging his arms around."  Lt. Black testified that he again identified himself and escorted the Veteran outside the club at which point the Veteran again started "swinging."  Lt. Black testified that he identified himself to the crowd outside the club but then described a "riot" where the persons outside the club began to beat him.

The testimony of Private First Class (Pfc.) Carter was that he saw Lt. Black encounter the Veteran and heard him identify himself as an MP while displaying his identification card to the Veteran.  

The testimony of Staff Sergeant (SSgt.) Merendino, another MP, was that he was making a routine check of the club, saw the commotion outside, called for reinforcements, and proceeded to investigate.  He testified that "he pulled another man, N., off of Lt. Black;" that he grabbed the Veteran, identified himself, and told the Veteran that he was under apprehension for assault.  The crowd then enabled the Veteran to escape.  SSgt. Merendino recaptured the Veteran, but the crowd again enabled the Veteran to escape.  Finally, SSgt. Merendino put the Veteran on the ground to hold him, told him he was an MP Officer, and that he was under apprehension.  The crowd then put the Veteran and SSgt. Merendino through a plate glass window, requiring SSgt. Merendino to go to the hospital for stitches.

During the confusion that followed, the Veteran escaped police custody and was apprehended later at a nearby bowling alley.  

The Veteran testified that "at no time did the Military Policemen identify themselves" but that they said something like "Let's go.  You are wanted for robbery."  N. also testified that Lt. Black and SSgt. Merendino did not identify themselves and that he had no idea they were MPs until they had had him locked up at the MP headquarters.

In May 1973 the Veteran was found guilty of resisting being lawfully apprehended by Lt. Black.  The Veteran was also found guilty of a period of AWOL from December 2, 1972, to January 26, 1973.  His sentence included a bad conduct discharge.  The decision was affirmed by a Court of Military Review (CMR) in July 1974.  
The Veteran appealed to the United States Court of Military Appeals (USCMA) who reversed the decision of the CMR.  The Veteran had argued before the CMR that the court-martial that tried him could not have lawfully proceeded because one of the enlisted members had not been duly detailed as a court member.  On its own motion the CMR wrote to the court-martial command requesting an affidavit and a written order of the detail.  The affidavit and order were provided to the CMR and the CMR denied the Veteran's counsel any discovery into the matter of the affidavit and order of the detail.  The USCMA found that the Veteran was not accorded a full and fair hearing with regard to the extra-record matters and set aside the guilty finding and the sentence and dismissed the charges.  Thus the Veteran's dishonorable discharge was upgraded to Under Honorable Conditions. See DD Form 214 received by the RO on January 30, 1995.

A December 1974 Report of Medical Examination notes that clinical psychiatric evaluation was normal.  The Veteran's STRs note no complaints or findings related to PTSD.  Post-service medical evidence includes VA outpatient treatment records dated from 1998 to 2006, which reflect the veteran's ongoing treatment for PTSD.

In an October 2005 Administrative Decision, the RO found that injuries sustained by the Veteran on February 25, 1973, were the result of his own willful misconduct because he resisted arrest by a military policeman.

At a June 2006 Travel Board hearing, the Veteran described a stressful event during his military service; specifically, he reported being falsely accused of robbery and then being pushed through a glass door on February 25, 1973.  He maintained that he never robbed the club in February 1973, and that he was unfairly targeted by military police.  He further maintained that the military police never identified themselves, and he was scared that he was going to get killed.

In a March 2007 VA examination report, the examiner provided a diagnosis of chronic, severe PTSD.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's PTSD was related to the February 25, 1973, incident where he was pushed through a glass door.  The Veteran indicated that he feared for his life during that incident.
The medical evidence shows (and it is not in dispute) that the Veteran has a current diagnosis of PTSD due to the February 1973 incident described above.  Therefore, the Board must address whether or not the February 1973 event constitutes willful misconduct on his part, thereby barring him from establishing service connection for PTSD with this particular incident as the underlying stressor on which the diagnosis is based.

Whether or not he committed the robbery of which he was accused in February 1973, the Veteran's resisting arrest by MPs when such was attempted in a crowded club amounted to deliberate and intentional wrongdoing with knowledge of, or wanton and reckless disregard of, its probable consequences.  

The Board has considered the statements of the Veteran, and the corroborating statements by N., that the MPs arresting the Veteran did not identify themselves (and therefore he feared for his life).  The Board finds that the Veteran's and N.'s statements are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, bad character, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  

The accounts of the Veteran and N. are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  This is so because as a result of the Veteran's and N.'s actions at the club, they were locked up by the MPs.  It was in their own interests to argue that they were unaware that the MPs were members of the military police as, if believed, they would not be prosecuted or punished for their behavior.

Further, a review of the record reveals contemporaneous evidence that the Veteran had problems with truthfulness.  Records dated in October 1999 from the Army Board for the Correction of Military Records (ABCMR) reveal that in December 1974, while still on excess leave from the Army pending the results of the appeal of his May 1973 general court-martial, the Veteran fraudulently enlisted in the Regular Army at New Brunswick, New Jersey.  On his enlistment documents he stated that he had no prior service and had no violations of law or offenses.  However, the ABCMR noted that (1) in August 1973 the Veteran had been arrested by police in New Brunswick, New Jersey, on charges of larceny of an automobile; (2) in October 1973 he was arrested by police in Freehold, New Jersey, for aiding and abetting contributing to the delinquency of a minor and disorderly conduct for which he was sentenced to 10 months and 10 days of confinement; and (3) in December 1973 he was charged with property damage of a bus, disorderly conduct, creating a disturbance, and assault of a police officer.

Given that the Veteran's report (as well as that of his corroborating witness, N.) that the MPs did not identify themselves is self-serving and is contradicted by the sworn testimony of three MPs, as well as the fact that there is contemporaneous evidence that the Veteran had problems with veracity, the Board finds his assertions in this regard are not credible.  

The preponderance of the evidence supports a finding that the military police identified themselves, followed by the scuffle which resulted in the Veteran evading the arrest.  The Board finds no reason to question the accounts of the MPs (particularly since there is no apparent, or alleged, reason for the military police to have deviated from known police practices, such as identifying themselves before an arrest).  Notably, the Veteran did not thereupon present himself to military authorities; he was apprehended later at a nearby bowling alley.  Accordingly, the Board finds that the Veteran's actions amounted to willful misconduct.  Moreover, there is no medical evidence of record which attributes the Veteran's diagnosis of PTSD to any other stressful event in service.  Thus the preponderance of the evidence shows that the Veteran's current PTSD is due to an event that occurred resulting from his own willful misconduct during service, thereby barring him from service connection for the PTSD that is diagnosed.  38 U.S.C.A. § 1110.

The Board has considered the benefit of the doubt doctrine; as the preponderance of the evidence is against the veteran's claim, that doctrine does not apply.



ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


